IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


ISAAC GARY CHAPPELL, JR.,

              Appellant,

 v.                                                      Case No. 5D15-2761

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed June 24, 2016

Appeal from the Circuit Court
for Osceola County,
A. James Craner, Judge.

James S. Purdy, Public Defender, and Noel
A. Pelella, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Deborah A. Cheesman,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Isaac Chappell, Jr., challenges the judgment and sentences he received after

being convicted of burglary of a dwelling and two counts of third-degree grand theft. We

affirm as to the burglary and one of the grand theft convictions without further discussion.

However, we reverse the conviction and sentence for the grand theft involving the laptop
computer and iPad because the evidence was insufficient to prove that the aggregate

market value of these items at the time of the theft was $300 or greater as required by

section 812.014(2)(c), Florida Statutes (2013).

       As we explained in Smith v. State, 955 So. 2d 1227 (Fla. 5th DCA 2007):

              To convict for grand theft, the State must prove the element
              of value beyond a reasonable doubt. . . . “[V]alue” means “the
              market value of the property at the time and place of the
              offense or, if such cannot be satisfactorily ascertained the cost
              of replacement of the property within a reasonable time after
              the offense.” § 812.012(10)(a), Fla. Stat. (2005). “Value may
              be established by direct testimony of fair market value or
              through evidence of the original market cost of the property,
              the manner in which the items were used, the condition and
              quality of the items, and the percentage of depreciation of the
              items since their purchase.” Pickett [v. State], 839 So. 2d
              [860,] 861–62 [(Fla. 2d DCA 2003)]; see also J.M. v. State,
              890 So. 2d 369, 370 (Fla. 4th DCA 2014) . . . .
955 So. 2d at 1228 (additional citations omitted).

       In the present case, there was no direct testimony from the victim of the fair market

value of the iPad or laptop computer. Thus, pursuant to Smith, to establish the value of

the stolen items in the absence of this testimony, the State needed to present evidence

of (1) the original market cost of the property, (2) the manner in which the items were

used, (3) the condition and quality of the items, and (4) the percentage of depreciation of

the items since their purchase. Id. The State presented evidence as to the first three

factors. The victim testified that he thought he paid $680 for the Toshiba laptop computer

approximately three years earlier and that he had paid $700 for the iPad two years before

the theft. Both the iPad and the laptop were in working condition on the date of the theft,

with the victim describing the iPad as being in “excellent condition” with no dents,




                                             2
scratches, or damage and the laptop in “fair condition from normal wear and tear usage

at work.”

       However, no testimony was presented by the State as to the fourth factor—the

percentage of depreciation of the iPad or the laptop. We have long recognized the

importance of this last factor regarding the valuation of computer equipment because this

type of equipment “can become obsolete very quickly” and, as a result, “the value of the

stolen [computer] equipment [is] not ‘so obvious as to defy contradiction.’” See id. at 1229

(quoting Doane v. State, 847 So. 2d 1015, 1017–18 (Fla. 5th DCA 2003)). The State

argues that the above trial evidence was more than sufficient to demonstrate that the

aggregate value of the iPad and laptop was at least $300. We disagree and hold that the

evidence was insufficient to establish the stolen value of the iPad and laptop computer at

the time of the theft. See id.; C.G. v. State, 123 So. 3d 680, 682 (Fla. 5th DCA 2013).

       Accordingly, we reverse Chappell’s judgment and sentence for the third-degree

grand theft regarding the laptop computer and iPad and remand with instructions for the

trial court to enter judgment and sentence on this count under section 812.014(3)(a),

Florida Statutes (2013), for second-degree petit theft.1 See Smith, 955 So. 2d at 1229;

C.G., 123 So. 3d at 682.

       AFFIRMED, in part; REVERSED, in part; and REMANDED, with instructions.

LAWSON, C.J., ORFINGER and LAMBERT, JJ., concur.




       1  Based on the record before us, we are convinced that the 1.0 point sentence
reduction in Chappell’s criminal punishment code scoresheet resulting from the reduction
in the degree of the theft conviction would not affect the sentences previously imposed
by the trial court for the burglary and the other grand theft. Thus, those sentences remain
undisturbed.

                                             3